Title: From Benjamin Franklin to [Jacques Barbeu-Dubourg], [10 March 1773]
From: Franklin, Benjamin
To: Barbeu-Dubourg, Jacques


Dear [torn]
[March 10, 1773]
[Torn] Instant, [torn] read carefully [torn] much Importance [torn.]
Page 18. line 14. [torn] électrisé en plus [Torn] line 20 and 21. read [torn.]
Page 24. line 25. for plus vîte, read plus tôt.
Pag. 25. l. 15. for propre au verre, read proportionnée au quantité de verre, or use some other words that are better French than those that I propose.
Pag. 30 l. 17. and 18. for excédant les bords de la planche, read etant distant l’un de l’autre environ, &c. Or it may be corrected by leaving the first Words as they stand and only for 4 read 14 pouces. The Thi[mbles] in the Circumference were four Inches distant from each other, and there being 30 of them, it follows that the Circumference must be about 120 Inches, and the Radius of course about 20, whereas the Radius in the Translation is but about 10. viz, 6 Inches for half the Diameter of the Planche, and 4 Inches of an Arm of Glass extending from the Edge of the Planche. In fact the Strips of Glass were each 14. Inches long.
Page 31. line 3. for quinze, read cent. I imagine that you thought it incredible, that it should carry so great a Weight as 100 Piastres, each weighing 17. dwt 8. gr. or near an Ounce of Silver. But it is fact.
Page 36. delete the Words, des deux côtés en même tems, as not being in the Original; and the Experiment described in the Note shows that the Spirits were [torn] on one side of the River only. The Words [torn] (at the same time) in the Original mean only at [torn] of the Party of Pleasure.
[Torn] more [torn] carefully, find [torn] 16. on for ou. [Torn] Arrear with your [torn].
[Torn] several Favours of January [torn] begging Pardon for the Delay, I will now endeavour to answer [torn] solution of the Question, why the [torn] is warmer after some time [torn] only this, that the Water which remain’d [torn] in the Trunk of the Pump, was cooled by its Nearness to the Air, and must be pumped out before the warm Water of the Spring below could be brought up.
I do not attempt to explain why damp Cloaths cause Colds, because I now doubt the Fact, and apprehend they have no more that Effect than wet Clothes. I think Colds (the Disease so called) proceed from other Causes, and have no Relation to Wet or Cold. I purpose a Pamphlet on this Paradoxical Subject, as soon as I have a little Leisure. In the mean Time I must just mention one Thing to you, that suspecting [the common] Opinion not to be true that Cold closes the Pores [and obstructs Pers]piration, I prevailed with a young Physician, who [was making] Experiments with the Sanctorian Ballance, to try the different Quantities of Perspiration for an Hour sitting naked and another Hour warmly cloathed. He pursu’d the Experiment for eight successive days at all Hours, and constantly found the Perspiration near double in the Hours he was naked.

5. Black Walls were used by the late Lord Leicester, with good Success in this Particular, that the young Fruit was better secur’d by them from the Mischief of late Frosts. But when they are over, perhaps the ripening would best be forwarded by white Walls. Experience must decide this.
Our Pole or Perch is really 16½ feet, so that 4 of them make the Chain of 66 feet.
In M. Dalibard’s Apparatus at Marli, it is true there was no fix’d Communication between the Iron Rod and the Earth, yet Coiffier was safe in touching it with the Ring of the Wire fastned to the Glass Phial by way of Handle, especially if the other End of that Wire went into the Earth. And if not, yet I think he could receive no greater Stroke than the Shock of so much charged Glass as his Hand was apply’d to.
I hope I have answered in some preceding Letter what relates to the Memoir you mention of M. Missa; if not, I am very sorry and much ashamed; because I have lost or mislaid the Memoire, if I ever had it, and can remember nothing of it. Therefore if I have not answer’d it, pray let it be repeated. Multiplicity of Business can hardly in this Case excuse me.
I must have written to you since the Receipt of yours of Jan 13. because I find in that of Jan. 15. the Verses of your young Poet, [remainder missing.]
